United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3742
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the
Douglas A. Packett, also known as     * District of Nebraska.
Peckerwood,                           *
                                      *      [UNPUBLISHED]
            Appellant.                *
                                 ___________

                             Submitted: April 7, 2005
                                Filed: April 14, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Douglas Packett (Packett) challenges the sentence imposed by the district court
after Packett pled guilty to charges of (1) conspiring to distribute cocaine base and
methamphetamine, and (2) possessing a firearm in connection with that offense.
Judgment was entered on September 16, 2004, but Packett’s notice of appeal was not
filed until November 8, 2004. See Fed. R. App. P. 4(b)(1)(A)(i) (requiring criminal
defendant to file notice of appeal within 10 days of entry of judgment). Although
Packett filed a motion for an extension of time in which to file his notice of appeal,
which the district court granted, the motion was filed more than 30 days after the 10-
day appeal period expired. Cf. Fed. R. App. P. 4(b)(4) (“Upon a finding of excusable
neglect or good cause, the district court may . . . extend the time to file a notice of
appeal for a period not to exceed 30 days from the expiration of the time otherwise
prescribed by [ ] Rule 4(b).”). Because the district court’s authority to extend the
time to file the notice of appeal ended before November 8, Packett’s notice of appeal
is untimely. Id. United States v. Carter, 990 F.2d 402, 403 (8th Cir. 1993) (per
curiam).

       Because Packett’s notice of appeal was untimely filed, we dismiss the appeal
for lack of jurisdiction.
                        ______________________________




                                         -2-